                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STATE FARM MUTUAL AUTOMOBILE          )
INSURANCE COMPANY,                    )
                     Plaintiff,       )
                                      )              No. 1:18-cv-869
-v-                                   )
                                      )              Honorable Paul L. Maloney
US HEALTH AND LIFE INSURANCE COMPANY, )
                       Defendant.     )
                                      )

                                    JUDGMENT

      The Court has granted Defendant US Health's motion to dismiss and has resolved all

pending claims.   As required by Rule 58 of the Federal Rules of Civil Procedure,

JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: November 7, 2018                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
